Non:: This order is nonprccedential.

  minitefl ~tates QCourt of ~pea(s
       for tbe jfeflera( QCirruit

                    SYNQOR, INC.,
                    PlaintifrAppellee,
                            v.
   ARTESYN TECHNOLOGIES, INC.            AND   ASTEC
              AMERICA, INC.,
            Defendants· Appellants,
                          and
 BEL FUSE, INC., CHEROKEE INTERNATIONAL
   CORP., DELTA ELECTRONICS, INC., DELTA
  PRODUCTS CORP., LINEAGE POWER CORP.,
MURATA ELECTRONICS NORTH AMERICA, INC.,
MURATA MANUFACTURING CO., LTD., MURATA
POWER SOLUTIONS, INC., AKD POWER-ONE, INC.,
                  Defendants.


                       2011·1191


    Appeal from the United States District Court for the
Eastern District of Texas in case no. ()7·CV·04~)7, Judge
T. John Ward.


                     ON MOTION
SYNQOR V. ARTESYN TECH                                        2

                Before LINN, Circuit Judge.
                         ORDER
    Astec America, Inc. submits a motion for a stay, pend-
ing appeal, of the injunction entered by the United States
District Court for the Eastern District of Texas.
     Upon consideration thereof,
     IT Is ORDERED THAT:
    SynQor, Inc. is directed to respond no later than Feb-
ruary 4, 2011. The injunction is temporarily stayed to the
extent that it applies to products listed on page 2 of
Astec's motion that it asserts are sold by Astec to Cisco
Systems, Inc. and Juniper Networks, Inc., pending this
court's consideration of the papers submitted.
                                   FOR THE COURT


     JAN 31 2011                   /s/ Jan Horbaly
        Date                       Jan Horbaly
                                   Clerk
cc: Donald R. Dunner, Esq.
    Thomas D. Rein, Esq.
    Steven Nelson Williams, Esq.                    FILEJ
                                          u.s.THE FEDF~l CIR~IIITFOR
                                               COURT OF APPEALS
    Avin P. Sharma, Esq.
    Michael J. Newton, Esq.                    JAt-l 3 1 2011
    Alan D. Smith, Esq.
    Earl Glenn Thames, Jr., Esq.
    Eric W. Benisek, Esq.
s8